Citation Nr: 0201783	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  99-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for anxiety 
reaction with post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected anxiety reaction with 
PTSD is not productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for anxiety reaction with PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Codes 9400 and 
9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and relevant 
treatment records have been obtained and the veteran was 
afforded several VA examinations.  The statement of the case 
and subsequent supplemental statement of the case provided to 
the veteran, as well as additional correspondence to the 
veteran, informed him of the pertinent laws and regulations 
and the evidence necessary to substantiate his claim.  As 
such, the Board finds that the duty to assist was satisfied 
and the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, an August 1949 rating decision granted the 
veteran service connection for anxiety reaction and assigned 
a noncompensable disability evaluation.  In January 1950, the 
veteran's disability evaluation was increased to 10 percent 
disabling on the basis of additional evidence, including a VA 
examination report.  A February 1958 rating decision reduced 
the veteran's disability evaluation to a noncompensable 
rating on the basis of a VA examination report that found 
that the veteran's disability had improved.  Nonetheless, in 
February 1959, a 10 percent disability evaluation was 
assigned on the basis of outpatient treatment records.  This 
disability evaluation was continued until a December 1976 
decision by the Board, as implemented by a February 1977 
rating decision, which increased the veteran's disability 
evaluation to 30 percent disabling.  This evaluation has been 
in effect for more than 20 years and is protected.  See 
38 C.F.R. §  3.951(b) ("A disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.").

In July 1998, the veteran filed a claim for an increased 
disability evaluation.  A December 1998 rating decision re-
characterized the veteran's disorder as a nervous condition 
and continued the 30 percent disability evaluation.  The 
veteran filed a Notice of Disagreement in February 1999, and 
the RO issued a statement of the case in March 1999, which 
re-characterized the veteran's disability as PTSD.  The 
veteran perfected his appeal in April 1999.  Following the 
submission of additional medical evidence, a supplemental 
statement of the case, which again re-characterized the 
veteran's disability as anxiety reaction with PTSD, was 
issued in September 2000.  In June 2001, the Board remanded 
the veteran's claim to the RO for additional development.  
The RO, in October 2001, after completing the requested 
development, issued a supplemental statement of the case and 
continued the disability evaluation.  

The evidence of record consists of VA medical records and VA 
examination reports.  According to VA medical records dated 
April 1997, the veteran reported that he did not socialize 
and that he had problems with insomnia at night and being 
unable to stay awake during the day.  He also reported that 
he was afraid of doing things wrong and that his medication 
was not helping.  The mental health provider noted that the 
veteran had a steady stream of self-concerns, and that the 
veteran was reclusive and irritable.  The diagnosis was 
thought disorder.  

In July 1997, the veteran appeared to be less intense in his 
responses and his mental status was noted to be within 
"broad, acceptable limits."  The examining provider noted 
that the veteran was angry, but more passive as to his 
expressions.  The diagnosis was schizoaffective disorder.

According to September 1997 records, the veteran complained 
that he was impatient, but that he was able to sleep for 
about five and a half-hours.  He reported that he was jumpy 
and felt "wound up."  The veteran was clean and neatly 
dressed.  The examining mental health provider noted that the 
veteran was more reclusive and impatient.  The diagnosis was 
thought disorder.

Records dated December 1997 indicate that the veteran 
complained that he had lost interest in everything and that 
he felt depressed.  The examining mental health provider 
stated that the veteran was vegetative, irritable, and 
isolated.  She also noted that the veteran was "gradually 
disengaging from everyone and everything" and that the 
veteran was not motivated to change.  There was no evidence 
of suicidal ideation.  A review of the veteran's medications 
was recommended.  The diagnosis was isolation.

An April 1998 record indicates that the veteran reported 
experiencing "war timed dreams of dead people" and that he 
was not sleeping well.  He also reported that he preferred to 
be alone and that he did not like to go anywhere.  The 
veteran stated that he yells at his wife when he gets upset 
and that he was experiencing continuous ringing in his ears.  
The examining provider noted that the veteran had 
intermittent suicidal ideation, but without intent or plan.  
The diagnosis was major depression with phobia and a history 
of PTSD.  

A July 1998 treatment record from the mental health clinic 
indicates that the veteran stated that he preferred to be 
alone and did not like to go out or be around people.  He 
complained that he was irritable and had dreams about the 
Battle of the Bulge and dead people.  The veteran also 
complained that he felt depressed and useless.  He reported 
that he thought of driving his car into a pole, but that he 
had never attempted suicide.  

An August 1998 record from the mental health clinic states 
that the veteran complained that he feared everything, that 
he avoided driving, and that he did not want to be around 
people.  The veteran reported that he stopped taking his 
medications because they made him feel as though "[he] did 
not know where [he] was at."  He also reported problems 
sleeping and feelings of depression.  Examination showed that 
the veteran was angry, unhappy, and impatient. The examining 
provider noted that the veteran was more isolated because he 
was not medicated and that the veteran had some symptoms of 
PTSD.  The diagnosis was thought disorder and a referral to 
psychiatry was recommended.

The veteran was first afforded a VA examination in connection 
with his claim in September 1998.  According to the report, 
the veteran described various stressful situations in battles 
and bombings by the enemy during his service in the European 
Theater.  The veteran also reported that he worked for the 
same company from his return from service until his 
retirement in 1978, at the age of 62.  He also reported that, 
after returning from service, he was anxious, had difficulty 
dealing with people, and wanted to be alone.  The veteran 
stated that he had been hospitalized for psychiatric reasons 
four times in the 1950s, and that he has been married to his 
wife for 56 years.  He also stated that the only difficulties 
in his marriage were created by his anxiety.  The veteran 
complained that he did not socialize, was easily irritated, 
and preferred to be alone.  He also complained of insomnia 
and frequent dreams about his experiences in the war.  The 
veteran related that he receives VA outpatient treatment, and 
takes Sertraline and tranquilizers.  The veteran also related 
that he still drove and took his wife shopping, but that he 
preferred to wait in the car.  Examination showed that the 
veteran was casually dressed, and was friendly and 
cooperative.  The veteran's speech was coherent and relevant, 
without any evidence of a thought disorder.  There was no 
evidence of delusions and the veteran did not have any 
difficulties with reality testing.  The veteran's recent and 
remote memory were intact.  He was alert and able to 
concentrate, but he had a high degree of anxiety.  His affect 
was appropriate.  The examiner noted that the veteran 
appeared to have PTSD secondary to his experiences during 
World War II.  The examiner also noted that the veteran 
adjusted in his work and marriage, but that the veteran's 
difficulties in social adjustment remained.  According to the 
examiner, the veteran was withdrawn and had difficulty 
socializing due to his anxiety, although the veteran did 
retain a fund of information.  The diagnosis was PTSD, 
manifested by anxiety and depression.  A GAF score of 55 to 
60 was assigned.  

A record dated October 1998 states that the veteran 
complained of irritability and depression.  Examination was 
negative for evidence of suicidal or homicidal ideation, as 
well as negative for audio or visual hallucinations.  The 
veteran was assessed as having schizoaffective disorder and 
depression.

Another October 1998  record shows that the veteran reported 
that he was easily irritated and had insomnia and nightmares.  
The veteran also reported that he enjoyed playing with 
puzzles and rocking in a rocking chair.  He also complained 
that his wife was having medical problems and that he "gets 
lost during the day" and "doesn't know what day it is."  
The examining provider noted that the veteran was irritable, 
unhappy about everything, and disconnecting from most things.  
The examining provider also noted that the veteran was short-
tempered and isolated from others.  Examination showed memory 
impairment and poor concentration. 

Records dated December 1998 indicate that veteran complained 
of multiple wakenings during the night.  There was no 
evidence of suicidal or homicidal ideation.  The diagnosis 
was schizoaffective disorder.  A record from the mental 
health clinic stated that the veteran reported that he 
attends bingo and works on puzzles, but that if he cannot 
find a piece of the puzzle, he will quit.  He complained that 
he did not like to go places where there are people and that 
he is afraid of what might happen.  He also complained that 
he is easily irritated.  The examining provider noted that 
the veteran had a "repetitious discourse regarding his 
impatience and isolation" and that he is easily provoked.  
The diagnosis was impatience.

A January 1999 record indicates that the veteran related that 
he has good and bad days, but that he felt that he was 
getting more forgetful and depressed.  He also related that 
he had decreased communication with his wife.  There was no 
evidence of suicidal or homicidal ideation, nor was there any 
evidence of audio or visual hallucinations.  The diagnosis 
was schizoaffective disorder.  

March 1999 records indicate that the veteran reported general 
distress and withdrawal.  The veteran complained of 
irritability, unwillingness to complete things, and an 
unwillingness to interact with others.  The veteran also 
reported that he engages in solving puzzles, but that he 
spends little time outside his home or with his wife.  The 
examining provider noted that some anhedonia was present, but 
that the veteran was talkative with good recall.  The 
diagnosis was distress.

An April 1999 record states that a computerized tomography 
(CT) scan of the head was negative for lesions, masses, or 
hemorrhages, but that the scan showed hypodense changes and 
microvasculopathic changes.

Records from the mental health clinic, dated June 1999, show 
that the veteran complained of dizziness, confusion, and 
forgetfulness.  He also complained that he did not feel like 
doing anything.  The examining provider noted that the 
veteran experienced some cognitive changes, including 
decreased memory and being easily distracted.  She also noted 
that the veteran was also reclusive, less functional, and 
irritable.  In addition, the examining provider stated that 
the veteran's anhedonia was emerging and that the veteran was 
more suspicious and guarded.  The diagnoses were thought 
disorder and some anxiety.  

A letter from A.M. Gligor, Ph.D., dated June 1999, is also of 
record.  According to the letter, the veteran had been 
hospitalized six times prior to beginning treatment at the 
Canton VA outpatient mental health clinic in August 1981.  
The letter also indicates that the veteran reported that he 
has been married for many years and worked for 19 years at 
the same company, until 1979, when he was fired.  Dr. Gligor 
also states that the veteran has a history of interpersonal 
problems, social estrangement, irritability, low tolerance 
for stress, and unrealistic fears.  She further states that 
the veteran has impaired judgment, poor sleep, and disturbing 
dreams, and that the veteran has lost interest in the world.  
Dr. Gligor opined that the veteran's psychiatric disorder was 
characterized by disturbance in thought processes, obsessive 
rumination, affective disturbance, social isolation, and 
anxiety. The diagnosis was schizoaffective disorder.

A May 2000 VA psychological assessment stated that the 
veteran was friendly, cooperative upon examination, with 
productive speech.  However, the examiner noted that there 
were no records available and that the veteran was a poor 
historian.  According to the report, the veteran complained 
that he has "bad nerves", difficulty sleeping, and that he 
rambles when he meets new people.  He also admitted that he 
has a history of irritability, that he is afraid that others 
may be planning something against him, and that he has 
nightmares about World War II "every couple of months."  
The veteran was given a "Mini-Mental Status Examination."  
The veteran scored a 19 out of 30, indicating mild to 
moderate cognitive loss.  The veteran was also tested on the 
"Impact of Events Scale," upon which the veteran scored 23 
for intrusion and 18 for avoidance, indicating considerable 
subject distress.  In addition, the veteran scored 134 on the 
"Mississippi Scale", for which the cut-off point for 
Vietnam combat-related PTSD is 107.  However, the veteran 
failed to meet the diagnosis of PTSD when tested according to 
the diagnostic criteria for PTSD in the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders, 1994 
(DSM-IV).  The examiner stated that the veteran has some of 
the symptoms, such as witnessing the death or injury of 
another and responding with fear or horror, recurrent and 
intrusive distressing recollections of the event, difficulty 
sleeping, irritability, and difficulty concentrating.  
Nonetheless, the veteran did not meet the criteria for a 
formal PTSD diagnosis, as he did not experience a majority of 
the other relevant symptomatology, such as avoidance of 
stimuli associated with trauma, hypervigilance and 
exaggerated startle response, or flashbacks.  The examiner 
noted that the veteran had a long history of irritability and 
some evidence of an underlying nervous disorder, but that it 
was unclear that the veteran's irritability and nervous 
disorder were caused by his experiences in service.  The 
examiner also noted that the veteran had signs of dementia, 
which complicate the veteran's diagnosis.  The examiner also 
stated that the veteran's anti-psychotic, anti-depressant, 
and hypnotic drug regimen might mask symptoms.  The examiner 
concluded that the veteran probably had an age-related 
cognitive disorder and either an underlying mood or 
personality disorder, but that without more information on 
the veteran's psychiatric history and with the veteran's 
treatment regimen, an exact diagnosis could not be 
ascertained.

The veteran was afforded a second VA examination in May 2000.  
According to the report, the examiner reviewed the report 
from the psychological assessment and interviewed a friend of 
the veteran who accompanied the veteran for the examination, 
but did not review the claims file or treatment records.  The 
examiner noted that the veteran was an inconsistent and 
unreliable historian, due to poor memory and recall.  The 
veteran related that he worked at the same factory for 38 
years following service, until his retirement, and that he 
has been married for 58 years.  The veteran also related that 
he was hospitalized 5 times, in the 1950s and/or the 1970s.  
The veteran complained that he stopped doing what he used to 
do because he had lost interest, that he was told by his 
doctor to stop driving, and that he has problems sleeping.  
Examination revealed that the veteran was dressed and groomed 
neatly, but that the veteran had difficulty with recall and 
with recent and remote memory.  The veteran was able to 
remember his date of birth and Social Security number, as 
well as the answer to 3 x 5, but could not recall any of 
three objects after five minutes.  The veteran did not appear 
anxious or depressed, but the veteran had some difficulty 
concentrating.  The veteran did not know who the current 
president of the United States was, but stated that was 
because "[he did] not read the papers."  The diagnosis was 
generalized anxiety neurosis by history and age-related 
declining skills.  A GAF score of 60 was assigned.  The 
examiner opined that the veteran's main difficulty involved 
the veteran's age-related declining mind organicity skills, 
but that the veteran may have had PTSD at some point in his 
life.  

A January 2001 psychiatric assessment for the VA mental 
health clinic indicated that the veteran has schizoaffective 
disorder, mixed type, and generalized disorder.  The veteran 
related that he was doing well on his medications and was not 
having problems sleeping, but that he gets nervous when he 
has to do something that he does not want to do.  The veteran 
denied depressive vegetative symptoms such as feelings of 
helplessness or worthlessness.  Examination showed that the 
veteran was groomed, cooperative, with an open demeanor and 
good eye contact.  Psychomotor skills were normal and mood 
appeared euthymic, but affect was restricted.  There was no 
evidence of feelings of hopelessness, helplessness, or 
worthlessness.  The veteran did not have suicidal or 
homicidal ideation, delusions, or hallucinations.  Memory was 
intact for 3 out of 3 objects and reality testing was normal.  
Insight and judgment were good. 

An April 2001 psychiatric assessment stated that the veteran 
has schizoaffective disorder, mixed type.  According to the 
report, the veteran stated that he was doing well on his 
current medication, and that he was not having any difficulty 
with his appetite or sleep.  The veteran denied having 
suicidal or homicidal ideation, delusions, or hallucinations.  
He reported that he was not feeling as nervous lately, and 
that he had been keeping active and was trying to get out of 
the house regularly.   Examination showed that the veteran 
was casually groomed and cooperative, with good eye contact 
and open demeanor.  Psychomotor testing was normal, mood was 
euthymic, and affect was full.  There was no evidence of 
delusions, hallucinations, or feelings of hopelessness, 
worthlessness, or helplessness in the veteran's speech.  
Memory was intact and reality testing was normal.  Insight 
and judgment were good.

A May 2001 record indicates that the veteran exhibited signs 
of PTSD.  According to the psychosocial assessment the 
veteran reported sleep disturbances and isolation.  He also 
reported that he experienced nightmares from the war.  There 
was no evidence of suicidal or homicidal ideation.  A May 
2001 nursing note indicates that the veteran had inconsistent 
complaints with regard to his medication regimen and 
confusion as to the effects and side effects of his 
medication.  The veteran also exhibited residual distress, 
secondary to PTSD.

A July 2001 assessment report from the VA mental health 
clinic indicates that the veteran was assessed for dementia 
and failing memory despite poor hearing.  The veteran 
reported being depressed, with suicidal thoughts.  The 
veteran did not have a plan or intent to hurt himself, 
though.  Examination showed good eye contact, friendly and 
cooperative demeanor, and fair grooming.  Psychomotor 
activity was normal and speech was non-pressured.  Affect was 
full and appropriate, with a depressed mood.   Some mild 
perceptual disturbance was noted, but there was no evidence 
of a flight of ideas, looseness of associations, or ideas of 
reference.  Memory testing was zero (0) out of 3 objects in 
five minutes.  Reality testing was normal and insight and 
judgment were fair.  The assessment was schizoaffective 
disorder, mixed type, and rule out dementia.  The examiner 
opined that the veteran was showing signs of early dementia.

An August 2001 neuropsychological assessment report indicates 
that the veteran reported memory problems and that his 
depression worsened when he was told he could no longer 
drive.  The veteran also reported that he keeps busy with 
jigsaw puzzles and fixing toys for Goodwill Industries.  A 
history of suicidal thoughts, without plans or intent, and a 
history of auditory hallucinations were noted.  The veteran 
complained of a sudden-onset of cognitive decline that 
occurred when his depression worsened, and which goes away 
when he is not depressed or anxious.  According to the 
examiner, the veteran endorsed 74 percent of the items on a 
checklist of cognitive complaints, such as difficulty 
repairing items; problems initiating, planning, and 
completing activities; and problems remembering names and 
directions.  Neuropsychological testing results indicated a 
largely intact brain, despite the veteran's self-reporting of 
extensive cognitive difficulty.  Dementia-sensitive functions 
appeared to be intact, so long as the veteran is provided 
visual and semantic cues to guide retrieval of names.  Basic 
visuospatial functions appeared to have been spared.  
Functions served in part by the frontal brain also were 
spared, including planning and organization, non-routine 
problem-solving, and working memory.  The examiner stated 
that the veteran does not experience the characteristic 
secondary memory impairments seen in dementia of the 
Alzheimer's type, and opined that the findings implicate 
depression as the underlying cause of the veteran's cognitive 
complaints.  The examiner noted that depressed patients 
generally overestimate their cognitive and memory 
difficulties, independently of their actual performance.  

A neurological outpatient treatment record, also dated August 
2001, states that the veteran reported a gradual memory 
decline, such that he forgets whether he has eaten a meal or 
a friend's name and experiences difficulty in conversation 
because he forgets the topic of discussion.  However, the 
veteran reported that he could remember his marriage 
anniversary or facts about his youth.  The veteran complained 
that his mood changes abruptly, that he is easily upset, and 
that he sometimes feels depressed.  The veteran denied 
feelings of hopelessness or helplessness, but admitted that 
he had suicidal ideation.  However, he indicated that he 
would never commit suicide, because he does not want to harm 
his wife.  The veteran related that he wears hearing aids, 
which improved his social interactions, and that a magnetic 
resonance imaging (MRI) showed "small strokes" in his 
brain.  Mental status examination showed that the veteran was 
alert as to person and place, but not to time.  The veteran 
recalled three words after clues were provided and was 2 out 
of 5 in attention and calculation.  The veteran had no 
difficulty with naming, repetition, reading, or following 
commands.  The veteran was 24 out of 29 overall in mental 
status.  The examiner concluded that the veteran's mental 
status did not "seem to be as affected [as] one would 
imagine from [the veteran's] complaint[s]."  The examiner 
noted that this was consistent with the neuropsychological 
testing and that metabolic sources had been refuted by lab 
results.  The examiner opined that the veteran's medication 
regimen was the source, and a CT scan was recommended. 

Nursing notes, dated later in August 2001, indicate that the 
veteran had persistent confusion about his medication.  
According to one of the notes, the veteran's outside doctors 
create a problem as to mixed orders.  In addition, a note 
indicated that the veteran was not compliant with the 
regimen.  

The veteran was most recently afforded a VA examination in 
August 2001.  According to the report, the claims file was 
reviewed and the veteran was interviewed.  The veteran 
complained that he cannot do things that he used to do, that 
he has problems sleeping and dreams about dead relatives, and 
that he gets nervous if someone comes to the house and the 
veteran is unsure if that person was supposed to come.  He 
also complained that he could not remember what he did 
earlier in the day, but that he can remember things from his 
childhood without difficulty.  The veteran related that he is 
seen in the VA as an outpatient and that he is on medication, 
although he could not remember the name.  Examination 
revealed that the veteran was casually dressed, was in no 
distress, and that the veteran was cooperative, but a poor 
historian.  The veteran had difficulty hearing, but was able 
to understand and answer questions if they were repeated.  
There was no evidence of delusional thinking and the veteran 
did not have any difficulty with reality testing.  The 
veteran's thought content was preoccupied with the fact that 
the veteran could no longer do certain things.  With regard 
to intellectual function, the veteran knew the date, the 
answer to 3 x 5, who the president of the United States was, 
and the veteran was able to remember one out of three objects 
after five minutes.  The diagnosis was generalized anxiety 
disorder and age-related declining skills, with an estimated 
GAF score of 60.  The examiner opined that a review of the 
claims file and military history indicated that the veteran's 
generalized anxiety disorder was present prior to the 
veteran's service in the European Theater during World War 
II, and that the veteran's more recent problems appeared to 
be the result of the veteran's decline in skills due to his 
age.

Outpatient treatment records dated September 2001 indicate 
that the veteran had recurrent falls.  In addition, a 
treatment note indicates that a CT scan showed small vessel 
ischemic changes and a subacute infarction.  The treatment 
note also states that the veteran had mild dementia and 
should be evaluated by the mental health clinic with regard 
to drug effects.  The assessment was unsteady gait with 
possible multi-infarction dementia and falls.  

An October 2001 psychiatric assessment indicates that the 
veteran complained that he still felt depressed because of 
his inability to drive and had some suicidal thoughts.  He 
also reported that he heard voices in the evening and that he 
felt that friends and family were acting against him.  Mental 
status examination showed that the veteran had good eye 
contact, fair grooming, and a friendly and cooperative 
demeanor.  Speech was non-pressured and fluent, affect was 
appropriate, and mood was depressed, with some hopelessness 
reported.  Reality testing was normal and the veteran was 
alert and oriented.  Insight and judgment were fair.  The 
diagnosis was schizoaffective disorder, mixed type and rule 
out dementia.  The examining provider indicated that the 
veteran did not have an objective measurement of multi-
infarction dementia or dementia of the Alzheimer's type.  He 
opined that the veteran had memory problems secondary to 
depression.  

The Board observes that the veteran's psychiatric disorder 
has been rated as 30 percent disabling pursuant to both 
38 C.F.R. § 4.130, Diagnostic Code 9400 for generalized 
anxiety disorder and 38 C.F.R. § 4.130, Diagnostic Code 9411 
for PTSD.  However, regardless of the characterization of the 
veteran's psychiatric disorder and the Diagnostic Code used, 
the criteria for rating a generalized anxiety disorder and 
for rating PTSD are the same.   See 38 C.F.R. § 4.130.  
Likewise, the Board notes that the veteran's symptomatology 
does not require distinguishing between diagnoses for 
purposes of rating his psychiatric disorder.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of service-connected and nonservice-
connected conditions, consideration should be given to the 
doctrine of reasonable doubt).

A 30 percent disability evaluation is assigned under Code 
9400 and 9411 for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411.  
For the next higher 50 percent disability evaluation to be 
warranted, there must be occupational and social impairment 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's anxiety disorder with PTSD is most consistent with 
the currently assigned 30 percent disability evaluation and 
that an increased disability evaluation is not warranted. In 
this regard, the objective clinical evidence of record does 
not show that the veteran has a flattened affect, impaired 
abstract thinking, panic attacks, difficulty understanding 
complex commands, difficulty maintaining relationships, or 
circumstantial, circumlocutory, or stereotyped speech.  The 
most recent VA examination, as well as the veteran's 
treatment records, indicate that the veteran had good 
judgment and insight, was cooperative and friendly, was well 
groomed, and maintained good eye contact, despite a depressed 
mood.  In addition, there was no evidence of delusions and 
the veteran had consistently normal reality tests.  
Furthermore, the veteran's speech is productive and non-
pressured.  Similarly, a recent treatment record indicated 
that the veteran's social adjustment problems have been 
alleviated by his use of hearing aids.  Additionally, 
although the veteran reported that he is irritable and 
prefers isolation to crowds, the veteran has been married for 
over fifty years and is only uncomfortable with strangers.  
Moreover, the veteran's GAF scores were 55 to 60, which is 
indicative of moderate difficulty in social and occupational 
functioning, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DMS-IV).  See 38 C.F.R. § 4.130.  

While the Board acknowledges that the veteran's memory is 
impaired, neither the VA examiners nor the veteran's treating 
physicians could demonstrate a link between the veteran's 
memory impairment and his anxiety disorder with PTSD.  In 
this regard, the Board observes that the VA examiner stated 
that the veteran's memory problems were the result of an age-
related decline in skills, the examiner at the 
neuropsychological assessment felt that the veteran's 
depression was the cause, and that the psychological 
assessment, as well as treatment notes by the veteran's 
providers, indicated that the veteran's medication regimen 
may be the cause of his memory impairment.  Also, the 
evidence failed to show that the veteran consistently had 
memory problems, as shown by testing which indicated that the 
veteran's memory was intact and by the veteran's ability to 
remember anniversaries, his World War II experiences, and his 
youth.  Likewise, the Board acknowledges Dr. Gligor's 
assertion that the veteran psychiatric disorder was 
characterized by disturbed thought processes, obsessive 
rumination, social isolation, and interpersonal problems.  
However, the Board finds that the symptomatology reported by 
Dr. Gligor is inconsistent with the medical evidence of 
record.  In that regard, the Board notes that the history as 
reported by the veteran is inconsistent with that reported to 
the VA examiner in both September 1998 and May 2000.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  Thus, 
the Board finds that the opinion by the VA examiner, which 
was based on review of the entire evidentiary record and 
consideration of the veteran's assertions and history, as 
well as an opportunity to examine the veteran to be more 
persuasive.

In summary, the clinical evidence of record clearly 
demonstrates that the veteran does not experience the 
symptomatology consistent with a 50 percent disability 
evaluation.  Despite medical evidence of record indicating 
suicidal ideation and memory impairment, it is clear that the 
veteran's episodes of psychiatric symptomatology are 
inconsistent and insufficient to warrant an increased 
disability evaluation.  As such, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 30 percent disability evaluation.  

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his anxiety disorder with PTSD, standing alone, resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of normal rating schedule 
standards.  Rather, it appears that the veteran has been 
retired since 1978.  Nonetheless, the veteran's current work 
for Goodwill Industries indicates that the veteran's level of 
occupational impairment does not interfere with his 
employment beyond that which is contemplated by the 30 
percent disability rating.  The Board also acknowledges that 
the veteran has been hospitalized, but notes that the 
veteran's last reported hospitalization was in the 1970s.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a disability 
evaluation in excess of 30 percent for anxiety disorder with 
PTSD.


ORDER

An evaluation in excess of 30 percent for an acquired 
psychiatric disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

